       Case 3:19-cv-00087-DHB-BKE Document 19 Filed 06/02/20 Page 1 of 5



                      IN THE UNITED STATES DISTRICT COURT

                    FOR THE SOUTHERN DISTRICT OF GEORGIA

                                    DUBLIN DIVISION

DARRELL D. KILLENS,                  )
                                     )
           Plaintiff,                )
                                     )
      v.                             )                   CV 319-087
                                     )
SHERIFF LYNN SHEFFIELD; CPT. SID     )
ANDREWS; LT. BARRANTINE; and         )
SGT. DANIALS,                        )
                                     )
           Defendants.               )
                                _________

                                         ORDER
                                         _________

       Pro se Plaintiff filed the above-captioned case pursuant to 42 U.S.C. § 1983. Because

Plaintiff is proceeding in forma pauperis (“IFP”), the Court screened his complaint pursuant

to 28 U.S.C. §§ 1915(e) & 1915A. In a Report and Recommendation (“R&R”) issued on

April 30, 2020, the Court recommended Plaintiff’s claims for deliberate indifference to

serious medical need, access to courts, retaliation, failure to intervene against Lieutenant

Barrantine, and his claims against Sheriff Sheffield be DISMISSED for failure to state a claim

upon which relief may be granted, and Sheriff Sheffield and Lieutenant Barrantine be

DISMISSED from this case. (Doc. no. 15.) In a companion Order, the Court has allowed

Plaintiff’s excessive force claims against Captain Andrews and Sergeant Danials. (Doc. no.

17.)

       Plaintiff submitted an objection in response to the Court’s R&R, which contained

additional facts not originally included in Plaintiff’s complaint. (Doc. no. 18.) Mindful
      Case 3:19-cv-00087-DHB-BKE Document 19 Filed 06/02/20 Page 2 of 5



Plaintiff is proceeding pro se, the Court construes Plaintiff’s additional facts as a motion for

leave to amend his complaint. (Doc. no. 18); Rosa v. Florida Dep’t of Corr., 522 F. App’x

710, 714 (11th Cir. 2013) (per curiam) (quoting Bryant v. Dupree, 252 F.3d 1161, 1163

(11th Cir. 2001) (punctuation omitted). As no Defendant has been served with a copy of the

complaint or filed an answer, under Fed. R. Civ. P. 15(a), Plaintiff may file an amended

complaint once as a matter of course. Moreover, the Court recognizes that “[g]enerally,

‘where a more carefully drafted complaint might state a claim, a plaintiff must be given at

least one chance to amend the complaint . . . .’” Rosa, 522 F. App’x at 714 (quoting Bryant,

252 F.3d at 1163). Thus, pursuant to Rule 15(a), the Court GRANTS Plaintiff’s request to

amend his complaint.

       However, Plaintiff has not submitted an amended complaint on the standard

complaint form used by incarcerated litigants in the Southern District of Georgia, and as

such, has not provide the information that the Southern District requires. Additionally, the

Court warns Plaintiff that he may not piecemeal amend his complaint by simply amending

sections of his complaint or submitting separate filings. See Holland v. Burnette, CV 308-

090, 2009 WL 1579507, at *1 (S.D. Ga. June 3, 2009). Accordingly, the Court ORDERS

Plaintiff to amend his complaint to include all of his claims in one document, within fourteen

days of the date of this Order.1 Plaintiff must use the standard form provided along with this

Order, with no more than six handwritten pages attached for the statement of claim. See

Goodison v. Washington Mut. Bank, 232 F. App’x 922, 923 (11th Cir. 2007) (per curiam)




                                               2
      Case 3:19-cv-00087-DHB-BKE Document 19 Filed 06/02/20 Page 3 of 5



(affirming dismissal of case where plaintiff failed to heed pleading instructions from court to

re-draft complaint to make more concise); see also London v. Georgia Dep’t of Corr., CV 502-

107, doc. no. 10 (M.D. Ga. May 10, 2002) (directing amended complaint shall not exceed six

handwritten pages).

       If Plaintiff wishes to pursue this case, he MUST file an amended complaint in

accordance with the following instructions. The amended complaint must be printed legibly

so that the Court may discern Plaintiff’s claims, and it will supersede and replace in its

entirety the previous pleading filed by Plaintiff. See Hoefling v. City of Miami, 811 F.3d

1271, 1277 (11th Cir. 2016); Lowery v. Ala. Power Co., 483 F.3d 1184, 1219 (11th Cir.

2007) (“an amended complaint supersedes the initial complaint and becomes the operative

pleading in the case”).     It must contain a caption that clearly identifies, by name, each

individual that Plaintiff is suing in the present lawsuit. Furthermore, the body of Plaintiff’s

amended complaint must contain sequentially numbered paragraphs containing only one act of

misconduct per paragraph.       The numbered paragraphs in his amended complaint should

include information such as: (i) the alleged act of misconduct; (ii) the date on which such

misconduct occurred; (iii) the names of each and every individual who participated in such

misconduct; and (iv) where appropriate, the location where the alleged misconduct occurred.

While Plaintiff may attach exhibits to his amended complaint, he shall not incorporate them by

reference as a means of providing the factual basis for his complaint. For example, Plaintiff

should not simply state, “See attached documents.” Plaintiff must name the individuals whom


       1
        The Court DIRECTS the CLERK to attach a standard form complaint used by
incarcerated pro se litigants in the Southern District of Georgia to Plaintiff’s copy of this Order,
                                                 3
      Case 3:19-cv-00087-DHB-BKE Document 19 Filed 06/02/20 Page 4 of 5



he seeks to include as defendants herein in both the caption and the body of his amended

complaint; he may not rely on the fact that individuals are named in the exhibits attached to his

amended complaint as a means of including such persons as defendants to this lawsuit. The

Court will not independently examine exhibits that Plaintiff does not specifically reference (by

the exhibit’s page number) in his amended complaint.

       Plaintiff is further cautioned that no portion of any prior complaint shall be

incorporated into his amended complaint by reference. Should Plaintiff leave out or change

information contained in the original complaint, which the Court has already determined

arguably states excessive force claims against Captain Andrews and Sergeant Danials,

Defendants or claims already in this case may be dismissed. See 28 U.S.C. §§ 1915(e)(2)(B)

and 1915A(b) (a court may dismiss an amended complaint or any portion thereof if it is

frivolous, malicious, or fails to state a claim upon which relief may be granted, or if it seeks

monetary relief from a defendant who is immune to such relief). Moreover, Plaintiff shall

submit only one amended complaint in accordance with the terms of this Order. Therefore,

Plaintiff shall state in the single amended complaint filed in accordance with the terms of this

Order all claims that he wishes the Court to consider as a basis for awarding the relief sought.

       Upon submission of Plaintiff’s amended complaint, the Court will screen that

complaint to determine which, if any, claims are viable and if any Defendant should be

served with a copy of the amended complaint. If Plaintiff fails to file an amended complaint

as instructed in this Order, the Court will presume that he does not wish to amend his original

pleading, and the Court’s April 30th R&R, along with Plaintiff’s objections, will be


stamped with this case number.                  4
      Case 3:19-cv-00087-DHB-BKE Document 19 Filed 06/02/20 Page 5 of 5



submitted to the presiding District Judge for consideration based on the allegations set forth

in Plaintiff’s original complaint.

       SO ORDERED this 2nd day of June, 2020, at Augusta, Georgia.




                                              5
